Citation Nr: 0002465	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active military service from December 1972 to 
November 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for hearing loss.  Based on records of Department 
of Veterans Affairs (VA) outpatient treatment, a hearing 
officer determined that new and material evidence had been 
submitted to reopen the claim.  However, the hearing officer 
denied the claim, reasoning that hearing was normal during 
audiometric testing conducted at the time of the veteran's 
separation from service.  In August 1996, the Board remanded 
this matter to the RO for further development, including 
conduct of a VA audiology examination.  The RO was also 
instructed to obtain any additional treatment records 
identified by the veteran.

REMAND


Under the provision of 38 C.F.R. § 3.385 (1999), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 

The RO was instructed to conduct audiological testing and 
readjudciate the claim considering the results of such 
testing.  The claim folder contains some indication that 
audiological testing was conducted in July 1997 but the 
results of such testing were never received by, and 
therefore, never considered by the RO.  As the record 
contains a medical opinion that the veteran has hearing loss 
which is related to in-service noise exposure, it is 
incumbent on the adjudicator to determine if he has "hearing 
loss disability" as defined by 38 C.F.R. § 3.385 (1999).

The RO has not complied with the Board's instructions to 
readjudicate the claim for service connection based on the 
results of audiological testing and the opinion of the 
examiner regarding the etiology of the veteran's hearing 
loss.  The pertinent parts of those instructions are repeated 
below.  The United States Court of Appeals for Veterans 
Claims (hereinafter referred to as the Court) has held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  It is 
error for the Board to fail to insure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Further, the veteran has asserted that he had treatment for 
an ear disorder at a VA medical facility in Tampa, Florida, 
soon after his separation from service.  In February 1997, 
the RO was advised that the pertinent records had been 
transferred to a VA medical facility in Gainesville, Florida.  
However, the record contains no indication that the RO 
attempted to obtain such records.

If the RO finds that it would be necessary to conduct another 
VA examination, one should be scheduled.  The veteran is 
hereby notified that it is his responsibility to report for 
the examinations and to cooperate in the development of the 
claim, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999).

Accordingly, the case is remanded for the following actions:

1.  The RO should take all steps required 
to obtain records of the medical 
treatment provided to the veteran at the 
VA medical center in Tampa, Florida, and 
associate them with the claims folder. 
The RO should request copies of all 
inpatient or outpatient medical treatment 
records, including audiograms or other 
tests relevant to hearing loss or ear 
infections.  If these records have been 
transferred to another VA facility or 
repository, the RO should make attempts 
to locate and retrieve the records.  The 
RO should proceed with all reasonable 
alternative sources or referrals that may 
be indicated by the inquiry, if 
appropriate.  All efforts to obtain these 
records should be documented and any 
records received in response to this 
request should be associated with the 
claims folder.

2.  The RO should make arrangements to 
obtain the results of the VA audiological 
testing performed in July 1997 and 
associate them with the claims folder.   
If the results are not located and the RO 
deems necessary to conduct another 
audiological examination, one should be 
promptly scheduled to determine the 
nature, etiology, and severity of any 
bilateral hearing loss currently 
manifested.  All indicated tests and 
studies should be done and based on the 
medical records, the audiologist must 
express opinions on the following 
questions: (1) the degree of probability 
that any existing hearing loss was 
present in service; (2) whether the 
veteran's hearing loss, if found, is 
attributable to acoustic trauma, the 
aging process, or any other factors. If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  The report should be 
comprehensive and should contain complete 
rationale for all the opinions expressed.  
The entire claims folder must be made 
available to the examiner for review 
purposes prior to the examination and the 
entry of the opinions requested.

3.  The veteran must be given adequate 
notice of any necessary examination.  If 
he fails to report for the examination, 
this fact should be documented in the 
claims folder.  A copy of all 
notifications must be associated with the 
claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any examination report is deficient in 
any manner or there are inadequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

5.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
hearing loss with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
by the RO pursuant to this remand.  The 
RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).
  
6.   While this case is in remand status, 
the veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is 
further advised that he should assist the 
RO, to the extent possible, in the 
development of his claim, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991).

If the decision is unfavorable following completion of these 
actions, the veteran and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




